Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 12, 1978, convicting him of burglary in the second degree, upon his plea of guilty, and sentencing him as a "predicate felon”. Case remitted to Criminal Term to hear and report on defendant’s claim that his predicate felony conviction had been obtained in violation of his constitutional rights (see CPL 400.21, subd 7, par [b]) and appeal held in abeyance in the interim. Criminal Term is to file its report *654with all convenient speed. Defendant’s statement that although he admitted the "actions entailed” in his prior felony conviction, he did not admit his guilt and that he thought "it was unconstitutional”, required further inquiry. A hearing will allow the court to examine the claim (see People v Owens, 58 AD2d 587). We have considered defendant’s other contentions and find them to be without merit. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.